The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                            May 29, 2014

                                       No. 04-14-00370-CR

                                    Andres Ramon JUAREZ,
                                           Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR0937B
                         Honorable Mary D. Roman, Judge Presiding


                                          ORDER
        A Trial Court’s Certification of Defendant’s Right of Appeal has been filed in this appeal
in which the trial court judge certifies that the underlying criminal case “is a plea-bargain case,
and the defendant has NO right of appeal” and “defendant has waived the right of appeal.” It is
therefore ORDERED that the trial court clerk electronically file a clerk’s record, no later than
June 9, 2014, containing the following documents:

       1.      All pre-trial orders and the related pre-trial motions;

       2.      The Court Admonishments, the Waiver, Consent to Stipulation of Testimony and
               Stipulations, and all other documents relating to the defendant’s plea bargain;

       3.      The judgment;

       4.      All post-judgment motions and orders;

       5.      The notice of appeal;

       6.      The Trial Court’s Certification of Defendant’s Right of Appeal; and

       7.      The criminal docket sheet.
The clerk of this court is ORDERED to send a copy of this order to the attorneys of record, the
trial court clerk, and the court reporter(s) responsible for preparing the reporter’s record in this
appeal.



                                                     _________________________________
                                                     Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of May, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court